Citation Nr: 1203997	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for upper respiratory problems, including sinus infection and nosebleeds.

2.  Whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a lower respiratory disorder, to include asthma and bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from May 1984 to August 1984 and on active duty from May 1985 to September 1992.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which declined to reopen the Veteran's claims.

The August 2006 rating decision also denied service connection for headaches and a disability manifested by rectal bleeding.  These issues were included in the January 2008 statement of the case (SOC).  The Veteran filed a substantive appeal in March 2008 but specifically stated that he wished to appeal only his upper respiratory and lower respiratory claims.  Accordingly, the Board finds that appeals as to the headaches and rectal bleeding claims have not been perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2011) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issues of entitlement to service connection for headaches and a disability manifested by rectal bleeding are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

In correspondence received at the RO in July 2008, the Veteran (through his representative) requested a personal hearing before a Veterans Law Judge (VLJ) at the RO.  A complete and thorough review of the claims folder indicates that the Veteran has not been accorded such a hearing.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Accordingly, the Board concludes that the Veteran's appeal must be remanded to accord him an opportunity to testify at a personal hearing before a VLJ at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule him for a personal hearing before a VLJ at the RO.  Notify the Veteran and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

